DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 03/01/2021.  Claims 1-20 are pending and an action on the merits is as follows.	
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2021 has considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 14 have been considered but are moot because the new ground of rejection uses different references in light of the applicant’s amendments to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mercer et al. (US2016/0377243 A1) (Mercer, hereafter) in view Urry et al. (US 9,713,216 B2) (Urry, hereafter) (#28 record in Notice of Record cited).
Regarding claim 1, Mercer discloses a flex light (Figures 1-13 and corresponding text)  comprising:  (Figure 5) a housing (210)  having a proximal end and a distal end, wherein the housing (210) defines a hollow cavity (204) to house a battery (210), wherein a plurality of LEDs (509) are located on the light end assembly (500); and  the plurality of LEDs (508, LED light strip) are configured to emit light radially from a longitudinal axis of the light end assembly (500). where the plurality of LEDs comprises at least a first LED (508, array one side) and a second LED (508, LED strip on opposite side); wherein the first and the second LED are configured to be controlled independently (activated and deactivated) of each other via (216,intensitiy  control) (¶25); (¶33); and a user interface (212, 216) positioned on an external surface of the housing (200); the user interface (212, 216) being configured to control a function of the flashlight(¶25);  wherein the user interface (216, intensity button)  is configured to adjust a desired amount of light around a longitudinal axis defined by the flexible light component by selectively activating one or more of the plurality of LED arrays (508 strip on opposite sides from each). Mercer fails to explicitly disclose selectively activating one or more of the plurality of LED arrays positioned around the axis.
Urry discloses ((Figures 1- 3) An electronic torch comprising: at least one light emitting diode disposed in each one of a plurality of sections of the electronic torch, wherein each one of the plurality of sections of the electronic torch is independently selectable to activate the at least one light emitting diode disposed in each one of the plurality of sections of the electronic torch and further wherein the plurality of sections of the electronic torch includes four substantially 90 degree (Column 8, lines 5-40) in order to provide the necessary amount of light for the user in a variety of directions (Column 1, lines 5-10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of mercer selectively activating one or more of the plurality of LED arrays 
Regarding claims 2-3, Mercer discloses two user interface buttons, wherein the user interface (212, 216 power switch) has a first extreme position and a second extreme position, the power switch (212) wherein (1) each of the plurality of LED arrays is deactivated when the user interface is in the first extreme position (212 left up, arrays are off), and (2) each of the plurality of LED arrays is activated when the user interface is in the second extreme position; and the intensity user interface button (216) wherein the user interface is configured to activate or deactivate the plurality of LED arrays incrementally as the operator transitions user interface between the first extreme position and the second extreme position (¶23-¶26).
Regarding claim 4,   Mercer fails to explicitly disclose wherein the flexible light component is configured to generate up to 360 degrees of light about the longitudinal axis. 
Urry discloses ((Figures 1- 3) An electronic torch comprising: at least one light emitting diode disposed in each one of a plurality of sections of the electronic torch, wherein each one of the plurality of sections of the electronic torch is independently selectable to activate the at least one light emitting diode disposed in each one of the plurality of sections of the electronic torch and further wherein the plurality of sections of the electronic torch includes four substantially 90 degree (Column 8, lines 5-40)  to generate 360 degrees of light about the longitudinal axis in order to provide the necessary amount of light for the user in a variety of directions (Column 1, lines 5-10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Mercer wherein the flexible light component is configured to generate up to 360 degrees of light about the longitudinal axis in order to provide the necessary amount of light for the user in a variety of directions as disclosed by Urry.
Regarding claims 5-6, Mercer discloses the device set forth above (see rejection claim 1). Mercer discloses that the elongated shaft is rigidly flexible (abstract). Mercer fails to explicitly disclose wherein the light component is a flexible linear shaft (claim 5) or rigid linear shaft (claim 6). However Mercer does disclose that the elongated shaft (502) is crafted fiberglass, plastic, carbon fiber, polyester or metal to name a few materials and is not limited to these (¶31). Having one or the other is determined by is usage by the user and the requirements for the light as such it is matter of design choice.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of mercer wherein the light component is a flexible linear shaft or rigid linear shaft, since matters of design choice requires only routine skill in the art.
Regarding claim 7, Mercer discloses wherein the user interface is a knob or dial (¶25).
Claims 8-10  and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (US2018/0067384 A1) in view of Huang (US 2015/0300581 A1).
Regarding claim 8, Chien discloses a flashlight(Figures 1-5 and corresponding text) comprising: Figure 2 a housing   having a proximal end and a distal end, wherein the housing (21) defines a hollow cavity to house a battery (24) ; a light-end assembly (23, 23’) having at least one light emitting diode (LED) (¶71-¶72); a DC port to output power from the battery to power an external device( ¶86, ¶92); and a user interface positioned (Figure 1:17,15, and 13) on an external surface of the housing, the user interface being configured to control a function of the flashlight (¶60).
Huang discloses a lamp body possessing a transparent peripheral surface with a first illumination source disposed therein; a processor, disposed in the lamp body and electrically connected with the first illumination source for modulating the ON and OFF status of the first illumination source; a battery unit, disposed in the lamp body and electrically connected with the processor; a speaker, disposed in the lamp body and electrically connected with the processor; a Bluetooth module, disposed 
Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the device of Chien wherein the user interface is coupled with a processor and a communication module operatively coupled with the processor, where the communication module is configured to communicate commands or data wirelessly between the flashlight and an external communication device in order to improve the convenience of usage as disclosed by Huang.
Regarding claim 9, Chien disclose wherein the DC port comprises a USB port (¶95).
Regarding claim 10, Chien disclose wherein the USB port is configured to receive power to charge the battery (¶96).
Regarding claim 12, Chien discloses a solar charging station configured to provide power to the battery (¶92).
Regarding claim 13, Chien discloses the device set forth above (see rejection claim 8). Chien fails to explicitly disclose a hand-crank charging station configured to provide power to the battery. However it is noted that having hand-crank does not define over the prior as applied and yields not unexpected result. As such hand-crank charging station, D-C charging station or USB charging station, wall plug-ins are matters choice in the design, of expected usage.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flashlight of Chen wherein a hand-crank charging station configured to provide power to the battery, since matters of design choice requires only routine skill in the art.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chien (US2018/0067384 A1) in view of in view of Huang (US 2015/0300581 A1) and in  further view of Li et al. (US2017/0299130A1) (Li, hereafter).
Chien as modified by Mironichev discloses the device set forth above (see rejection claim 8). Chien as modified by Mironichev fails to explicitly disclose a DC port to output a jump starting current from the battery to jump start an engine of a vehicle.
Li discloses A handheld flashlight, comprising a hollow cylinder having a first end and a second end, wherein the hollow cylinder is configured to receive therein and mount thereon a rechargeable battery, a lamp head, connected the first end of the hollow cylinder and comprising a light source, and providing electrical power to start the vehicle; the lithium battery provides electricity power successfully through the circuit board 14, and connection ports, which are connected to the positive and negative terminals of a vehicle battery or the connectors of the positive and negative terminals of a vehicle battery (¶09-¶11, claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the device of Chien wherein a DC port to output a jump starting current from the battery to jump start an engine of a vehicle in order to provide the necessary power in cases of emergency without extra hardware as taught by Li.
Allowable Subject Matter
Claims 14-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 14, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 14; specifically, the prior art fails to teach or suggest a flashlight “wherein the light-end assembly is detachably coupled to the distal end of the housing via a first detachable connector; wherein the base-end assembly is configured to couple detachably with the proximal end of the housing 
Regarding claim 15-20, these claims are allowable for the reasons given for claim 14 and because of their dependency status on claim 14.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4 and 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10, 690, 300 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No.10, 690, 300 B2 anticipate claims 1-4 and 8-13 of the instant application.
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure US 20140328054 A1, which is disclosed in the 892, discloses a flashlight having a detachable and interchangeable units for the light end portion of the flashlight  using a magnet.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879